  5:19-cv-01051-MGL-KDW            Date Filed 05/27/20      Entry Number 72        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

TEDRIC DELVION HILL,                             §
          Plaintiff,                             §
                                                 §
vs.                                              §
                                                 §     Civil Action No. 5:18-01051-MGL
                                                 §
SERGEANT SALLY CROWE,                            §
          Defendant.                             §
                                                 §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION
       AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Tedric Delvion Hill (Hill), proceeding pro se, filed this action under 42 U.S.C.

§ 1983 alleging violations of his constitutional rights. This matter is before the Court for review

of the Report and Recommendation (Report) of the United States Magistrate Judge suggesting

Defendant Sergeant Sally Crowe’s (Crowe) motion for summary judgment be denied. The Report

was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South

Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
  5:19-cv-01051-MGL-KDW            Date Filed 05/27/20      Entry Number 72        Page 2 of 2




       The Magistrate Judge filed the Report on May 5, 2020. To date, Crowe has not filed any

objections to the report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Crowe’s motion for summary judgment is DENIED.



       IT IS SO ORDERED.

       Signed this 27th day of May 2020 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
